Citation Nr: 0430504	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the 12th thoracic and 1st lumbar vertebrae 
secondary to compression fracture at L1, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease, traumatic arthritis of the cervical spine secondary 
to shell fragment wounds, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder, currently evaluated as 
30 percent disabling.  

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In October 2004, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
advanced age.  In November 2004, the Board granted the 
motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

As set forth in more detail below, a remand of this matter is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The rating criteria for evaluating the veteran's cervical, 
thoracic, and lumbar spine disabilities were amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 - 
51,456 (August 27, 2003).  The RO has not yet considered the 
amended criteria, nor has the veteran been apprised of them.  
These regulations may not be considered by the Board in the 
first instance without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In addition, the veteran has not been examined for 
compensation purposes since the criteria for evaluating 
disabilities of the spine were amended.  Thus, another VA 
medical examination is necessary.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria for rating purposes).

The veteran also seeks increased ratings for right and left 
shoulder disabilities.  The RO has characterized his 
disabilities as shell fragment wounds of the right and left 
shoulders, muscle group XIX.  It is noted that muscle group 
XIX consists of the muscles of the abdominal wall.  The 
medical evidence of record, however, indicates that the 
veteran sustained shell fragment wounds to the scapular 
areas.  In addition, the RO has consistently rated the 
veteran's shoulder disabilities under Diagnostic Code 5304, 
pertaining to muscle group IV, consisting of the intrinsic 
muscles of the shoulder girdle.  Thus, it appears that the 
RO's characterization of the veteran's disability as muscle 
group XIX is a typographical error.  Nonetheless, 
clarification of this matter is needed.

In addition, in reviewing the medical evidence of record, the 
Board notes that the residuals of the veteran's shrapnel 
wound injuries to the left and right shoulders may include 
muscle injuries, scarring, and orthopedic components.  
Indeed, at the December 2001 VA medical examination, the 
examiner indicated that the veteran had arthritis of the 
shoulders, with severe limitation of motion.  He did not, 
however, indicate whether the veteran's arthritis was part 
and parcel of his service-connected shell fragment wound 
disabilities.  It is also noted that photographs in the 
record indicate that the veteran's shell fragment wounds of 
the left and right shoulders include significant scarring.  
The two most recently conducted VA medical examinations, 
however, did not comment on whether the scarring was 
symptomatic.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Thus, after obtaining the results of another VA medical 
examination which identifies the nature and severity of all 
residuals attributable to the in-service shell fragment 
wounds of the left and right shoulders, the RO should 
consider whether all applicable symptomatology is 
appropriately rated, to include specifically whether any 
scars, muscle damage, or musculoskeletal disabilities merit 
separate disability ratings.  In that regard, it is noted 
that in some circumstances, additional disability may be 
recognized based on limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).

Thus, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his service-connected 
cervical, thoracic, and lumbar spine 
disabilities.  The claims folder should 
be provided to the examiner for review in 
connection with the examination of the 
veteran.  The examiner should be 
requested to delineate all manifestations 
of the veteran's cervical, thoracic, and 
lumbar spine disabilities, to include any 
loss of motion or neurological 
abnormalities, and comment on the 
severity of these manifestations.  The 
examiner should also comment on whether 
the veteran's service-connected cervical 
spine disability is productive of pain, 
weakened movement, excess fatigability, 
or incoordination on movement and, if so, 
the severity of such symptoms.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of the service-
connected residuals of shell fragment 
wounds of the left and right shoulders.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination of the 
veteran.  In the examination report, the 
examiner should delineate all symptoms or 
pathology attributable to the in-service 
shell fragment wounds of the left and 
right shoulders, to include any scars, 
muscle damage, and musculoskeletal 
disabilities.  The examiner should also 
assess the severity of each disability 
and specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

3.  The RO should then review the claim, 
including consideration of whether all 
applicable symptomatology is 
appropriately rated.  If the benefits 
sought on appeal are not granted in full, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case (SSOC), and given the 
opportunity to respond.  The SSOC should 
include citations to all applicable 
rating criteria, including the amended 
criteria for rating disabilities of the 
spine.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




